 

March 5, 2012

 

Green EnviroTech Holdings Corp.

PO Box 692

5300 Claus Road

Riverbank, CA 95367

 

Ladies and Gentlemen:

 

Reference is hereby made to the Securities Purchase Agreement, dated February
14, 2012, among Green EnivroTech Holdings Corp. (the “Company”), Magic Bright
Limited, a Hong Kong corporation (“Magic Bright”), and the members of Magic
Bright listed on Schedule 1 thereof (the “Sellers”), as amended by Amendment No.
1 and Amendment No.2 thereto, dated March 16, 2011 and March 25, 2011,
respectively (as amended, the “Purchase Agreement”). Capitalized terms used and
not defined in this letter agreement will have the meanings ascribed to them in
the Purchase Agreement.

 

The parties to the Purchase Agreement hereby acknowledge that the Company failed
to pay to the Sellers $700,000 of the aggregate $1,000,000 Cash Consideration
payable by the Company under the Purchase Agreement, including $300,000 of Cash
Consideration due on June 16, 2011, $200,000 of Cash Consideration due on
September 16, 2011, and $200,000 of Cash Consideration due on December 16, 2011,
and that as a result of the failure by the Company to pay such Cash
Consideration, the Company was unable to obtain requisite financial statements
relating to Magic Bright for periods subsequent to April 1, 2011. As a result of
the foregoing, the parties to the Purchase Agreement desire to mutually
terminate the Purchase Agreement, which termination will be deemed to be
effective April 1, 2011 (the “Termination Effective Date”), on the terms and
conditions set forth in this letter agreement. Therefore, the parties agree as
follows:

 

1.         The Purchase Agreement is hereby terminated so as to be rendered null
and void and of no further force and effect, and the parties (and their
assignees) are hereby relieved of all of their respective obligations
thereunder. The termination of the Purchase Agreement will be deemed to be
effective as of the Termination Effective Date. Without limiting the generality
of the foregoing, (i) the Magic Bright Acquisition Shares will be deemed to have
been returned to the Company and cancelled effective as of the Termination
Effective Date, and (ii) the Ordinary Shares will be deemed to have been
returned to the Sellers effective as of the Termination Effective Date.

 

2.         The Sellers may retain the $300,000 of Cash Consideration paid by the
Company.

 

3.         Employees of Magic Bright issued shares of common stock of the
Company pursuant to Section 7.2(e) of the Purchase Agreement may retain such
shares and such shares will continue to be deemed duly issued, fully paid and
nonassessable.

 

4.         The Employment Agreement entered into between the Company and Tony in
connection with the Purchase Agreement is hereby terminated so as to be rendered
null and void and of no further force and effect, and the parties (and their
assignees) are hereby relieved of all of their respective obligations
thereunder. The termination of the Employment Agreement will be deemed to be
effective as of the Termination Effective Date.

 

5.         Tony hereby resigns as a director of the Company, effective as of
March 5, 2012.

 

1

 

 

6.         Magic Bright and each Seller hereby release the Company (and its
past, present and future officers, directors, employees, servants, agents,
representatives, attorneys, successors, predecessors, divisions, subsidiaries,
parents, affiliates, business units, and assigns of each of them) from any and
all claims, demands, damages, actions causes of action or suits at law or in
equity of whatever kind or nature, liabilities, verdicts, debts, judgments,
liens and injuries, whether based upon the Purchase Agreement, Employment
Agreement, or any other legal or equitable theory of recovery, known or unknown,
past, present or future, suspected to exist or not suspected to exist,
anticipated or not anticipated, which have arisen or are now arising or
hereafter may arise, whether presently asserted or not, that Magic Bright or
such Seller ever had, now has or hereafter can, shall or may, have for, upon, or
by reason of any matter, cause or thing whatsoever, whether or not known or
unknown, including, without limitation, in connection with or relating to the
Purchase Agreement or the Employment Agreement (including, but not limited to,
the performance rendered or not rendered thereunder), from the beginning of the
World to the date of this letter agreement.

 

7.         The Company hereby releases Magic Bright and each Seller (and their
past, present and future officers, directors, employees, servants, agents,
representatives, attorneys, successors, predecessors, divisions, subsidiaries,
parents, affiliates, business units, and assigns of each of them) from any and
all claims, demands, damages, actions causes of action or suits at law or in
equity of whatever kind or nature, liabilities, verdicts, debts, judgments,
liens and injuries, whether based upon the Purchase Agreement, Employment
Agreement, or any other legal or equitable theory of recovery, known or unknown,
past, present or future, suspected to exist or not suspected to exist,
anticipated or not anticipated, which have arisen or are now arising or
hereafter may arise, whether presently asserted or not, that the Company ever
had, now has or hereafter can, shall or may, have for, upon, or by reason of any
matter, cause or thing whatsoever, whether or not known or unknown, including,
without limitation, in connection with or relating to the Purchase Agreement or
the Employment Agreement (including, but not limited to, the performance
rendered or not rendered thereunder), from the beginning of the World to the
date of this letter agreement.

 

  Very truly yours,       MAGIC BRIGHT LIMITED       By: /s/ Wong Kwok Wing Tony
  Name: Wong Kwok Wing Tony   Title: Director       SELLERS:       /s/ Wong Kwok
Wing Tony   Wong Kwok Wing Tony       /s/ Chan Sau Fong   Chan Sau Fong

 

2

 

 

  Acknowledged and Agreed:       GREEN ENVIROTECH HOLDINGS CORP.       By: /s/
Gary DeLaurentiis   Name: Gary DeLaurentiis   Title: Chief Executive Officer

 

3

 

